POLICY NUMBER: 64-MGU-12-A26174 FINANCIAL INSTITUTIONS Fl DS 09 01 10 FINANCIAL INSTITUTION CRIME POLICY FOR INVESTMENT COMPANIES DECLARATIONS In Return For The Payment Of The Premium, And In Reliance Upon All Statements Made And Information Furnished To Us By You In Applying For This Policy, And Subject To All The Terms And Conditions Of This Policy, We Agree With You To Provide The Insurance As Stated In This Policy. Company Name: U.S. Specialty Insurance Company Producer Name: Hays Companies of Chicago, Illinois Named Insured: Destra Investment Trust Mailing Address: 901 Warrenville Road, Suite 15 Lisle, IL 60532 Policy Period From:3/31/2012 To:3/31/2013 12:01 AM at the Insured's mailing address shown above Limit Deductible Insuring Agreement(s) Of Insurance Amount Fidelity On Premises In Transit Forged or Altered Instruments Forged, Altered or Counterfeit Securities Counterfeit Money Computer Fraud Voice Initiated Transfer Fraud Telefacsimile Transfer Fraud Uncollectible Items of Deposit Audit and Claim Expense Coverage is provided only if an amount is shown opposite an Insuring Agreement. If the amount is left blank or "Not Covered" is inserted, such Insuring Agreement and any other reference thereto in this policy is deleted. Fl DS 09 01 10 © Insurance Services Office, Inc., 2009
